Citation Nr: 9924629	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-22 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for tinnitus.

2.  Evaluation of right ear hearing loss disability, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for tinnitus and denied a compensable evaluation for this 
right ear hearing loss disability.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his right ear hearing loss 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The RO denied service connection for tinnitus in February 
1994 and the veteran did not appeal this decision.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for tinnitus.

3.  The evidence submitted in support of the petition to 
reopen is cumulative.

4.  The veteran's service-connected right ear hearing loss 
disability has been shown to manifested by a pure tone 
threshold average of 17.5 decibels with speech discrimination 
ability of 100 percent.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision denying service 
connection for tinnitus is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for a compensable rating for the service-
connected right ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, including §§ 3.383, 4.85, 4.86, 4.87 and Diagnostic Codes 
6100 (1998 and Amendment 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon of 
record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The RO initially denied service connection for tinnitus in 
February 1994.  At that time, the evidence included the 
veteran's claim, service medical records and a December 1993 
VA examination.  Service medical records, including a July 
1984 separation, show no complaints, findings, or diagnosis 
of tinnitus or ringing in the ears.  

At a December 1993 VA examination, the veteran complained of 
intermittent high-pitched ringing in the ears.  At a December 
1993 audio examination, the veteran complained of constant 
ringing and buzzing in the ears since service.  The diagnosis 
was hearing loss with tinnitus.

At the time of the February 1994 rating decision, there was 
evidence of a current disability of tinnitus and the veteran 
had asserted that this began during service.  However, the RO 
noted that there was no evidence of a tinnitus in service, 
and no showing of a nexus between the veteran's tinnitus and 
his active service.  That decision is final.

Evidence submitted or associated with the claims file since 
the February 1994 denial consists of VA and private medical 
records from February 1995 to August 1998, VA audio 
examinations, and the veteran's statements.  The private and 
VA medical records pertain to the veteran's hearing loss and 
treatment for otosclerosis.  A June 1998 VA medical record 
indicates that the veteran complained of increased tinnitus.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, i.e., that he developed ringing in the ears in 
service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   
However, to the extent that the veteran contends that his 
current tinnitus is related to his service, such allegation 
is lay speculation on medical issues involving the etiology 
of a disability and does not bear directly and substantially 
to the claim on appeal and is not material.  See Pollard v. 
Brown, 6 Vet.App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  More importantly, his recent 
statements are repetitive of his prior claim.  This evidence 
is not new. 

The Board finds that the veteran's statement and the VA and 
private medical records are cumulative of that which was 
before the RO at the time of the February 1994 rating 
decision.  See Reid v. Derwinski, 2 Vet.App. 312 (1992).  
None of the evidence submitted since the February 1994 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  At the time of the 
February 1994 rating decision, the records established that 
the veteran had a current diagnosis of tinnitus.  The service 
medical records do not indicate that the veteran complained 
of tinnitus during his active service.  Moreover, there was a 
lack of accepted evidence of continuity of symptomatology 
since service or a nexus to service.  The evidence submitted 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for tinnitus.

II.  Right ear hearing loss

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his right ear hearing loss may 
be obtained, which have not already been requested by the VA 
or associated with his claims folder.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.


At a December 1993 VA audiologic examination, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
45
40

The Maryland speech discrimination score was 100 percent in 
the right ear.  The veteran complained of diminished hearing 
on the right side.  The diagnoses included moderate to mild 
mixed loss in the right ear.  The RO, in a February 1994 
rating decision, granted service connection for right ear 
hearing loss and awarded a noncompensable evaluation.

A February 1995 private audio examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
40
50
60

In an accompanying letter, the audiologist stated that the 
veteran's speech recognition score for the right ear was 96 
percent and opined that the veteran had moderately severe 
conductive hearing loss in the right ear.

At a January 1996 VA audiogram, the veteran exhibited pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
40
45
60

The Maryland CNC speech recognition score was 80 percent in 
the right ear.  The diagnosis was moderately to severe rising 
to moderate mixed loss in the right ear.

A March 1996 VA Medical Center (VAMC) medical report 
indicates that the veteran was hospitalized for treatment for 
otosclerosis of the right ear.  It was noted that the veteran 
had conductive hearing loss in the right ear which was 
suspected to be due to otosclerosis.  During the course of 
the hospitalization, the veteran underwent a small fenestra 
stapedectomy of the right ear.  Diagnosis at discharge was 
otosclerosis of the right ear.  In a July 1996 VA follow-up 
medical examination, the veteran reported no change in 
hearing in the right ear.  The assessment included 
otosclerosis status post stapedectomy and high frequency 
hearing loss secondary to noise exposure.

 At a May 1997 VA audiogram, performed more than one year 
after the veteran's surgery of the right ear, the veteran 
exhibited pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
5
15
25

The Maryland CNC speech recognition score was 94 percent in 
the right ear.  The assessment of the hearing loss of the 
right ear included mild conductive hearing loss from 250 to 
1000Hz, within normal limits from 1500 to 3000Hz, and mild 
conductive hearing loss in the higher frequencies.  The RO, 
in the October 1995 rating decision, continued the veteran's 
noncompensable evaluation for right ear hearing loss.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from unilateral 
service-connected defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. Part 4, including §§ 4.85, 4.86, and 
Diagnostic Codes 6100-6110 (1998).  

Additionally, 38 C.F.R. § 4.85 was recently revised, and 
stated that if impaired hearing is service-connected in only 
one ear, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, absent 
total bilateral deafness.  38 C.F.R. § 4.85(f) (amended 
1999).  Consequently, if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered as a Level I hearing 
impairment for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  The Court has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  

As noted above, the regulations were changed in 1999. When 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran's claim was denied by the 
RO.  However, the Board finds that the changes in the 
regulations had no substantive effect on the case.  Thus, the 
result is the same.

In the instant case, VA examination findings from January 
1996, just prior to the veteran's right ear surgery, of pure 
tone threshold average in the left ear of 51.25 and speech 
audiometry of speech recognition ability of 80 percent in the 
right ear produce a numeric designation of "IV" for the 
right ear.  Additionally, the most recent VA audiometric 
evaluation in May 1997, more than one year after his right 
ear surgery, reveal pure tone threshold average in the left 
ear of 17.5 and speech audiometry revealed speech recognition 
ability of 94 percent in the right ear.  These audiologic 
results produce a numeric designation of "I" for the right 
ear. Mechanical application of the numeric designations 
produces noncompensable disability evaluation for unilateral 
hearing loss under both examinations.  38 C.F.R. Part 4 Code 
6100 (1998).  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim, and an 
increased evaluation is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, at 349.

To the extent the veteran has stated that he has decreased 
auditory acuity on the right, the testimony is credible.  
However, the evaluation is based on a mechanical application 
of the rating schedule.  The medical evidence is the most 
probative evidence of the degree of impairment.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable evaluation for 
right ear hearing loss and the claim is denied.


ORDER

The veteran's petition to reopen his claim for service 
connection for tinnitus is denied.  A compensable evaluation 
for right ear hearing loss is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

